Citation Nr: 1640783	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  06-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder prior to July 29, 2008, and in excess of 70 percent on and after July 29, 2008.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to October 2004.

This matter originally came before the Board of Veterans' Appeals (Board) from a February 2005 RO decision which granted service connection for depression and assigned a 10 percent disability rating. 

The Board remanded the matter in December 2008.  Upon return to the Board, in a July 2010 decision, the Board awarded a 70 percent disability rating for depression, effective July 29, 2008. 

The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court endorsed a joint motion for remand filed by both parties to the case, vacated that part of the decision which denied a disability rating for major depressive disorder greater than 10 percent prior to July 29, 2008, and the part of the decision which denied a disability rating greater than 70 percent for major depressive disorder on and after July 29, 2008. 

The Board again remanded the matter in January 2012 and November 2015. 

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Following the last adjudication of the case by the RO, additional pertinent evidence was added to the claims file.  The Veteran's representative waived initial RO jurisdiction of this evidence in April 2016.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).



FINDINGS OF FACT

1.  Beginning from April 9, 2006, but not earlier, the evidence tends to show major depressive symptoms most nearly approximating symptoms resulting in occupational and social impairment with reduced reliability and productivity. 

2.  Beginning January 12, 2007, it was first factually ascertainable that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depression, periods of racing thoughts, and fleeting suicide ideation.  

3.  The evidence does not show that the Veteran was precluded from more than marginal employment in all types of physical or sedentary employment, which would be consistent with his employment history and educational and vocational attainment, due solely to his service-connected right disabilities.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 50 percent rating, but not higher, for major depression are met beginning April 9, 2006, but not earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for assignment of a 70 percent rating, but not higher, for major depression are met beginning January 12, 2007, but not earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Increased Rating-Major Depressive Disorder

The Veteran is seeking a higher initial rating for major depressive disorder.  The disability has been assigned a staged initial 10 percent rating beginning in October 2004, which is when service connection went into effect for this condition, and a 70 percent rating since July 29, 2008.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Applicable Law and Rating Schedule

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Evaluations of mental health disorders, such as the Veteran's service-connected Major Depressive Disorder, are assigned under the provisions of 38 C.F.R. § 4.130 (Diagnostic Code 9434), General Rating Formula for Mental Disorders.  

The rating schedule is as follows: 
General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

B.  Analysis

In this case, the Board has carefully considered all assembled evidence, and finds that the Veteran's disability picture more nearly approximates the rating criteria for a 50 percent disability rating from April 29, 2006, and a 70 percent rating January 12, 2007, is warranted, but not earlier or higher.  The reasons for this decision follow.

A rating in excess of 10 percent is not warranted prior to April 9, 2006, because the evidence does not establish a disability picture more closely approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The relevant evidence during this time period consists of a September 2004 VA examination.  At that time, the Veteran reported a prior episode of depressed mood with psychotic features, which "symptoms have essentially cleared up."  He had "no complaints at this point" since approximately June of that year.  He had no complaints of anxiety, suspiciousness, or panic attacks (weekly or less often).  The VA examiner noted that there was no sleep impairment presently, and no memory loss or impairment.  

Similarly, a February 2006 VA Vocational Rehabilitation & Employment (VRE) psychological assessment notes that the Veteran had a history of major depression, "but no current symptoms."  

Finally, it appears that the Veteran did have some employment during prior to 2011.  Specifically, a March 2009 VA Compensated Work Therapy note shows that he worked at a department store in March 2005 but quit due to lack of hours, and he was employed as a lab assistant in a hospital in August 2005, but quit after three months because his vehicle broke down and he had no way to get to work. 

Because this evidence affirmatively shows the absence of any symptoms at a higher disability level, there is no basis for assigning a higher rating.  

Beginning from April 29, 2006, however, the evidence tends to show an impairment most nearly approximating the 50 percent level due to symptoms resulting in occupational and social impairment with reduced reliability and productivity.   That is, at this time a factually ascertainable increase occurred.

With regard to flattened affect, a SSA examiner in April 2006 observed flatness of affect.  That same examiner did not find circumstantial, circumlocutory, or stereotyped speech, but did observe speech production that was fairly modest with little spontaneity.  With regard to impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), the Veteran wrote in an April 2006 SSA questionnaire that he needed help remembering to take medication.  

There is no indication that the Veteran had difficulty in understanding complex commands or impaired abstract thinking.  However, the April 2006 SSA examiner found that the Veteran had a decrease in expressive motor behavior, and he thought people might be talking about him and were looking at him funny.  A May 2006 SSA evaluation found difficulty concentrating or thinking, which is also some indication of impaired abstract thinking.   

With regard to impaired judgment, the Veteran was found to have good judgment at VA in December 2006.  With regard to disturbances of motivation and mood, however, he had an ongoing depressed mood.  At VA in November 2006, he denied symptoms of depression since six weeks prior, when he had had a recurrence.  Yet, he reported worsening symptoms of depression that same day at an intake evaluation.  Also, an April 2006 SSA questionnaire reflects that the Veteran had no desire to do activities, which indicates a disturbance of motivation.  

With regard to difficulty in establishing and maintaining effective work and social relationships, the Veteran continued to live with his wife and four children throughout this time.  There is some conflicting evidence as to his social interactions outside of his immediate family.  According to an April 2006 SSA questionnaire, he attended church, but did not like to talk to people and never talked on the phone or to neighbors.  By comparison, he reported during an April 2006 SSA examination that sometimes neighbor would come to visit him, and he would talk with neighbors, although he denied any close friends.  He also reported getting along fine with family members.  One month later, in May 2006, the Veteran's wife wrote on an SSA Functional Report that the Veteran did not really interact with anyone but family; he went to church during the week, but just sat and listened and clapped.  She also wrote that he had worked at Walmart, but had become deeply offended when a supervisor raised his voice at the Veteran.  Also, at his last job, he drew blood from two patients he was not supposed to, and a friend "turned" on him.  The May 2006 SSA evaluation notes a "mild" difficulty in maintaining social functioning.  Overall, this evidence does not present an entirely consistent picture regarding the Veteran's occupational and social relationships.  Nonetheless, when resolving all reasonable doubt in his favor, it indicates a person with difficulty in establishing and maintaining effective work and social relationships.  

In short, the disability picture presented for the time period since April 9, 2006, is consistent with an occupational and social impairment with reduced reliability and productivity.  Thus, a 50 percent rating is warranted.  

Although a higher rating is warranted from April 9, 2006, the next higher rating, 70 percent, is not warranted during this time period.

There is some indication of higher-level symptoms during this time.  For instance, he reported hearing voices on an April 2006 SSA questionnaire and at an April 2006 SSA evaluation.  At that same SSA evaluation, it was noted that the Veteran felt like he was able to work at that time, although the examiner found that his ability to deal with stress of day to day employment remained in question.  That same examiner also noted complaints of hearing voices and thinking people might be talking about him and looking at him funny.  His wife wrote in May 2006 that the Veteran sometimes "smells or needs to shave."  

These symptoms notwithstanding, the remaining symptoms at a higher disability level are absent.  At VA's Mental Health Clinic in December 2006, he had no suicide ideation or psychotic symptoms.  He had good judgment and no speech or cognitive abnormality.  And, as indicated, he reported getting along fine with family members in April 2006.  A May 2006 assessment notes difficulty thinking, but not a deficiency in that area.  Likewise, he was not working during this time period, but sought out VA's VRE program, and worked with that program to return to school.  He was noted to be "eager to start school" in December 2006. 

Thus, overall, the record does not support a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to those symptoms.  

This notwithstanding, the Board finds that a 70 percent rating is warranted from January 12, 2007.  Importantly here, a 70 percent rating is currently in effect from July 29, 2008.  That rating was assigned by the Board in July 2010 on the basis of a VA consultation on that date, which showed symptoms of auditory hallucinations, and on the basis of subsequent evidence showing depression, periods of racing thoughts, and fleeting suicide ideation.  After further reflection, and with consideration of additional evidence, the disability picture supporting the award of a 70 percent rating emerged in January 2007.  That is, the evidence shows a factually ascertainable increase from that earlier period.

For instance, the July 2008 VA consultation, which supported the Board's award, showed symptoms since December 2007 or January 2008.  Even earlier, a January 2007 VA intake evaluation noted suicide ideation "a couple of months ago" and depression that was up and down.  It was found that his complaints were "chronic and fairly severe in nature."  According to a February 2007 VRE note, the Veteran needed to talk to a professor at school, but could not do so because of "some social anxiety."  He then dropped a class in February 2007 due to flashbacks to service.  An April 2007 VRE note refers to his wife's report that he was talking about harming himself.  He then stopped attending school temporarily in January 2008 "for personal and health problems."  A March 2008 SSA Functional Report indicated that the Veteran was taking care of his wife and children, cooking, bathing, playing and homeschooling, them.  He also went to church three times per week and got along "good" with authority figures.  However, he handled stress "not well" and felt as if people were talking about him.  

In light of this earlier evidence, much of which was not before the Board in July 2010, it is now factually ascertainable that the 70 percent disability rating emerged by the time of the January 12, 2007 VA intake evaluation.  

The next higher 100 percent disability, however, is not for assignment.  Again, there has been some showing of higher-level symptoms.  For instance, he continued to complain of hearing voices, including in July 2008.  He continued to have suicide ideation during this time period, as shown on an October 2008 VA consultation, but was not a persistent danger to self or other by, for example, acting on his suicidal thoughts.  An October 2008 SSA Disability Report also indicates that he would let himself go up to a week without showering or cleaning up, although this does not appear to be due to an inability to perform such activities due to psychological symptoms.  That same report notes that the Veteran was able to go alone to the grocery store.  At VA in November 2008, his auditory hallucinations were noted, but it was found that there was no evidence of a thought disorder or psychosis.

By the time of a December 2008 VA consultation, it was noted that he was trying to turn his life around.  However, he was admitted to a private hospital in February 2009 after worsening symptoms over the last month involving "severe bipolar disorder."  In March 2009, a VA Compensated Work Therapy note reflects depressive episodes that were as frequent as before, but they did not last long, typically lasting at least one day and usually not more than two.  The Veteran reported that his children usually helped alleviate his depressive symptoms.  Moreover, contrary to his earlier report of ongoing auditory hallucinations, he reported that he had not had those symptoms for about four years since taking his medications.  

Shortly thereafter, he started a new job in July 2009, although he lost that job in September 2010.  He then got a seasonal job in November 2011.  That same month, a November 2011 VRE note shows that he had gone back to back to school for certification in computer programming, now maintaining a professional Microsoft Certification.  By the time of a July 2014 VA examination, it was noted that he had been working full-time since 2011.  That examiner found that the Veteran demonstrated no impairment in social or occupational functioning as evidenced by his ability to actively engage with his family and children, successfully maintain employment, achieve positive work performance reviews, no report of work related discipline, disruption or impact as a result of previously diagnosed depressive symptoms.  According to a December 2015 VA Primary Care note, he remained a junior network administrator at that time.

Thus, during this time period, the Veteran was able to complete school and gain and maintain full-time employment.  Moreover, throughout this time, the Veteran continued to live with his immediate family.  He summarized at the July 2014 VA examination that he was a "homebody" and did not often engage in activities with friends, but spent the majority of his time with his family.  

Thus, overall, there is some indication of higher-level symptoms during this time period.  However, he did not have a total social impairment as reflected in his ability to live independently with and care for his immediate family.  Moreover, he did not have a total occupational impairment as evidenced by his ability to return to school to obtain a Microsoft Certification, after which he obtained full-time employment.  Accordingly, the next higher rating, 100 percent, is not warranted during the appeal period.  

In conclusion, when reconciling the various medical reports and lay statements into a consistent picture, the Board concludes that the Veteran's disability picture is most consistent with the current 10 percent disability level until April 9, 2006, when a 50 percent disability level became factually ascertainable, and then until January 12, 2007, when the 70 percent disability level became factually ascertainable, but not earlier.  

In assigning these staged ratings, the Board has been mindful that the exact onset of the higher disability levels may have emerged earlier in time.  However, such an earlier onset cannot be determined with any certainty at either staged rating period.  The earliest that that it can be factually ascertained that the Veteran met the criteria for higher ratings was on April 9, 2006, and January 12, 2007, respectively.  

Aside from these staged ratings, no higher or earlier increased disability ratings are warranted.  See Fenderson, 12 Vet. App. at 126-27.  This is an appeal of the initial ratings assigned, which means that a higher rating may not be assigned any earlier than October 2004, which is the effective date for the award of service connection for his disability.  See, e.g., Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations and the preponderance of the evidence is against any higher or earlier rating.

II.  TDIU

The Veteran also maintains that a TDIU is warranted during the period of appellate review.  
A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16(a). For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability. Id.  

Thus, full consideration must be given to "the effect of combinations of disability," as directed by 38 C.F.R. § 4.15.  Accordingly, the aggregate effect of multiple service-connected disabilities must be addressed.  Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013).  Unlike the percentage ratings in part 4 of title 38 of the Code of Federal Regulations, which are based on the average impairment in earning capacity caused by the service-connected disability, entitlement to TDIU is based on an individual's particular circumstances. 

It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

A personalized and individualized assessment must be made on the basis of the medical and nonmedical evidence.  Todd v. McDonald, 27 Vet. App. 79 (2014).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib, 733 F.3d at 1354.  In doing so, the Board must consider the evidence and expressly state whether the Veteran would be able to obtain or maintain a substantially gainful occupation-or, put another way, whether the Veteran is capable of more than marginal employment.  Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016).  

B.  Analysis
  
After careful consideration of the evidence in this case, the Board finds that a TDIU must be denied.  

(1)  Service-Connected Disabilities

Based on the decision above, the Veteran is now service connected for major depression at 10 percent from October 17, 2004, and 50 percent beginning April 29, 2006, and 70 percent since January 12, 2007; hypertension, rated as 10 percent from October 17, 2004; atrial fibrillation due to hypertension, rated as 30 percent since April 2, 2015; and gastroesophageal reflux disease (GERD), rated a noncompensable (zero percent) since October 17, 2004.  

His combined disability rating was 20 percent beginning October 17, 2004; 60 percent beginning April 26, 2006; 70 percent beginning January 12, 2007; and 80 percent beginning April 2, 2015.  

The Veteran's combined disability rating meets the criteria for award of a schedular TDIU beginning January 12, 2007, because there is one disability, PTSD, rated at 60 percent or more.  Prior to that date, he did not meet the schedular criteria.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

(2)  Employability

Regardless of whether the Veteran met the schedular criteria, the evidence does not demonstrate that he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities at any point in time, which is the same standard for both schedular and extraschedular TDIU.  

As a threshold matter, the record, including a July 2014 VA examination, establishes that the Veteran has been employed full-time since 2011 in the information technology (IT) industry.  There is no indication that this was marginal employment.  Thus, a TDIU is not warranted from that time.  

Prior to that time, there is some potentially favorable evidence.  For instance, the medical records show that the Veteran did not have full-time employment after his separation from service until May 2009, when he was offered a full-time position with the government.  Also, as discussed herein above, his major depression symptomatology included reduced reliability and productivity; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships with a resulting deficiency in work.  

However, it appears that he did have some employment during prior to 2011.  Specifically, a March 2009 VA Compensated Work Therapy note shows that the Veteran worked at a department store in March 2005 but quit due to lack of hours, and he was employed as a lab assistant in a hospital in August 2005, but quit after three months because his vehicle broke down and he had no way to get to work.  He filed for SSA benefits in February 2006, but was denied.  This evidence indicates that he could work during this time period, but left his work due to factors unrelated to his service-connected disabilities.  

Other evidence indicates that there was some question as this ability to work, but that he started school, which he ultimately completed.  For instance, a September 2004 VRE Counseling Record Narrative Report documents that the Veteran's "constellation of service connected disabilities, non-service connected disabilities and deficits in training, and education do not significantly impair his ability to prepare for, obtain, and retain employment consistent with his abilities, aptitudes, and interests."  

An April 2006 SSA evaluation notes the Veteran's report that he was "able to work now with some improvement," although the examiner commented that his "ability to deal with stress of day to day employment remains in question."  By December 2006, however, the VA VRE records show that the Veteran was "eager to start school."  He enrolled in school shortly thereafter, which can be equivalent to work.  

In January 2007, the Veteran was noted to be going into nursing, and his primary doctor filled out a form "for performing job in medical sonography."  This doctor noted that the Veteran "has no limitations."  Immediately below this statement, the doctor identified the Veteran's ongoing medical conditions, including his mental health condition.  Thus, it is clear he was aware of the Veteran's disabilities and resulting symptomatology.    

In February 2007, the Veteran had to drop a class due to depressive symptoms, but he nonetheless continued in school during this time.  According to a July 2007 VRE note, the Veteran had a GPA of 3.800.  He then took a semester off from school beginning January 2008 due to "some personal and health problems."  

In February 2008, the Veteran wrote that he felt he was "fully disabled" due to all of his service-connected disabilities.  Several months later, a June 2008 SSA assessment notes that the Veteran's alleged limitations associated with hypertension/atrial fibrillation were outweighed by the other evidence, and the degree of limitation was excessive when compared to the objective medical evidence.  

In November 2008, the Veteran was not sure he could work, and in February 2009, he reported that he was still not working, and family and friends had told him he should not work because he was not functioning well.  Yet, by March 2009, a VRE notes shows that he was "tired of waiting for SSA and wants to try to work."  He applied for a job in March 2009, and an offer of employment was issued in May 2009.  

A June 2009 VA Mental Health record notes that the Veteran was "prone to bouts of depression and may face intermittent, break-through depression for the next several years and possibly the rest of his life," but that he was "capable of maintaining active employment, especially in a field in which he has previous experience because it would in all likelihood be an easier transition back into the work force."  

A July 2009 VA examination shows that hypertension symptomatology involved getting dizzy spells and his heart racing at times (but he was not sure whether it is related to his blood pressure), and his GERD involved a burning in his throat area about l or 2 times per month which sometimes went through his nose.  This examination also summarizes that he had been hospitalized for atrial fibrillation in December 2007 and in April 2009.

In August 2009, it was noted that he was having trouble adjusting to working after not working for so long, but by December 2009, he was noted to still have full-time paid competitive employment in community.  A VRE record for October 2011 shows that he had gone back to school for certification in computer programming, and now maintained a professional Microsoft Certification.  He was seeking employment in the IT field.  By November 2011, he again had full-time employment.  In February 2012, his VA Primary Care provider noted that he had quit his job.  

However, a July 2014 VA examination shows that the Veteran had worked full time in the IT field since 2011.  He reported receiving positive work performance evaluations, noting he received minor feedback regarding his communication style.  He denied any disciplinary actions at work.  He denied any attendance problems at work, noting he only took off of work when needed to attend to his children.  He further reported an overall feeling that he "enjoys" his work and performed well. 

The Veteran's educational and work background during and after service involved being a lab assistant.  As summarized by an October 2006 VRE Rehabilitation Needs Inventory, his duties involved drawing blood and processing specimens.  His job in the department store involved mixing paint and customer service.  The earlier VRE Counseling Record Narrative Report from September 2004 described him as "an intelligent, young man" with an "average or above average skills on most academic abilities areas" and with an "extensive medical knowledge" for which he "could be successful in a college level program should that be determined necessary for return to work."  It was also found at that time that his administration skills and computer technology training were minimal or specific and not specialized enough for direct civilian employment.  

Nonetheless, this evidence shows that he had a wide range of skills in sedentary employment, which would have been transferrable into any field.  He made up any deficits in administrative skills and computer technology through his successful schooling, and there is no indication that his service-connected disabilities precluded him from accomplishing this.  

In short, throughout this time period, the Veteran continued to have symptomatology associated with his service-connected disabilities, including hypertension, GERD, and major depression.  Although the Veteran may have felt that he was unemployable at certain points in time during this time period, his symptomatology did not preclude more than marginal employment.  In this regard, the Board again notes that the Veteran held jobs in March 2005 and August 2005, which he left due to factors unrelated to his service-connected disability.  For instance, he left the department store job because it did not offer enough hours.  This indicates that the Veteran wanted to and, by inference, could have likely worked more hours if offered.  Moreover, his own doctor in January 2007 felt he had no limitations.  

Also important, during this time, he completed school to obtain advanced education.  Although going to school may not be directly analogous to full-time employment, it nonetheless is understood to mean that he could attend classes on a regular basis, including transportation to and from school; complete all necessary assignments, including homework; take tests sufficient to earn a 3.800 GPA; and interact with instructors and students.  Such skills are directly translatable to those in a work environment, which requires regular attendance, completing tasks in a satisfactory manner often under stressful circumstances, and interacting with supervisors and coworkers.  Thus, the Veteran's ability to complete school is further evidence that he was not precluded from more than marginal employment.  

In conclusion, the Board finds that the preponderance of the evidence is against a showing that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities consistent with his employment history, educational and vocational attainment and all other factors.  See 38 C.F.R. § 4.16.  As such, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the forgoing, a TDIU is not substantiated, including on basis of referral for extraschedular consideration prior to January 12, 2007, and the appeal is denied. 


ORDER

A 50 percent disability rating beginning April 9, 2006, and a 70 percent disability rating beginning January 12, 2007, but no higher or earlier, for major depressive disorder is granted. 

A TDIU is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


